Order entered February 5, 2021




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-19-01551-CV

          WARREN CHEN AND DYNACOLOR, INC., Appellants

                                       V.

  RAZBERI TECHNOLOGIES, INC., THOMAS J. GALVIN, LIVEOAK
 VENTURE PARTNERS I, L.P., LIVEOAK VENTURES PARTNERS 1A,
L.P., KENNETH L. AND VIRGINIA T. BOYDA, AS TRUSTEES OF THE
 BOYDA FAMILY REVOCABLE TRUST DATED 10/12/1990, AND JIRI
AND ROSEMARY MODRY, AS TRUSTEES OF THE JRAM TRUST UDT
                      8/12/1996, Appellees

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-16568

                                    ORDER
                   Before Justices Schenck, Smith, and Garcia

      Before the Court are appellees’ January 14, 2021 motion for rehearing;

January 15, 2021 motion for en banc reconsideration; and February 2, 2021 motion

for emergency relief and expedited consideration of motions for rehearing and en

banc reconsideration.
      We ORDER the parties’ briefing to be filed as follows:

   1. Appellants’ briefing on the merits and their responses to appellees’ January
      14, 2021 motion for rehearing and their February 2, 2021 motion for
      emergency relief and expedited consideration of motions for rehearing and
      en banc reconsideration shall be filed on or before 20 days from the date
      of this order;

   2. Appellees’ briefing in response to appellants’ opening brief on the merits
      shall be filed on or before 20 days from the date appellants file their
      brief; and

   3. Appellants’ reply if any shall be filed on or before 15 days from the date
      appellees file their response brief.

See TEX. R. APP. P. 38.6.



                                            /s/   DAVID J. SCHENCK
                                                  JUSTICE